Title: To Alexander Hamilton from Oliver Wolcott, Junior, 17 October 1794
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Phila. Oct. 17th. 1794
Sir
I judge it proper to keep you apprised of every thing material which occurs in the department and therefore enclose you copies of two letters from the Secretary at war on which Mr. Coxe has requested that 37,000 dollars may be advanced to the Contractor for rations and 15,000 or 20,000 dollars to the Contractor for cloathing for the year 1795. As there is no special appropriation, it will be necessary to request informal advances of the Bank, if the urgency of the demand shall require something to be done, before I can receive your opinion and advice.
I am embarrassed in determining what rate of exchange ought to be established for governing the sales of bills of exchange on Amsterdam. On inquiry of Mr. Simpson I find, that by the last advices the current exchange between London and Amsterdam was 40 schgs 9 grts. ⅌ £ Sterling. This estimating the par of exchange at 34 schs. 3 grts. would make the exchange against Amsterdam nearly 16 ⅌cent.
The exchange between London and Philadelphia is at this time at about 182½ and will probably fall, and this will operate against the sale of our bills on amsterdam as there will be few or no purchasers except with a view to remittances to London.
The events of the war are such that there is little prospect of a fall of exchange between Amsterdam & London or of a demand for remittances to Amsterdam from this Country. You are apprised of all the reasons which render it adviseable to command the funds here, and can judge how far it may be necessary to reduce the price to accomplish this object.
I shall receive the opinion of Mr. Willing this day on this subject, and with his advice, I shall consent to sales at 40 cents and 5 mills ⅌ guilder. If sales cannot be made at this rate, I shall wait for your special direction.
I am
O: W:
Hon A. H. Esq
